        Case 3:19-cv-01954-RS Document 86 Filed 02/05/21 Page 1 of 2



 1   Kevin S. Song (State Bar No. 325259)
     ksong@jonesday.com
 2   JONES DAY
     555 California Street, 26th Floor
 3   San Francisco, CA 94104.1500
     Telephone: (415) 626-3939
 4   Facsimile: (415) 875-5700

 5   Attorney for Defendant
     EXPERIAN INFORMATION SOLUTIONS, INC.
 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10

11   JOSE ALFREDO MUNOZ LOPEZ, JOSE                   Case No. 3:19-cv-01954-RS
     MERCED MUNOZ LOPEZ,
12                                                    ORDER GRANTING JOINT
                        Plaintiffs,                   STIPULATION AND MOTION TO
13                                                    EXTEND REMAINING PRETRIAL AND
            vs.                                       TRIAL DEADLINES AS MODIFIED BY THE
14                                                     COURT
     EQUIFAX INFORMATION SERVICES
15   LLC; EXPERIAN INFORMATION
     SOLUTIONS, INC.; TRANSUNION LLC,
16
                        Defendants.
17

18          Having considered the Parties’ Joint Stipulation and Motion to Extend Remaining Pretrial

19   and Trial Deadlines, and good cause appearing therefor, it is hereby ORDERED that the motion is

20   approved.

21          The case management schedule will be revised as follows:

22                 Deadlines               Current Scheduling Order    Revised Deadlines
23    Jury Trial                                July 26, 2021               September 27, 2021
24    Pre-Trial Conference                      July 14, 2021               September 15, 2021
      Deadline to Hear Oral Argument
25                                              April 1, 2021                  May 31, 2021
      on Dispositive Motions
26    Further Case Management                                                   May 6, 2021
                                                March 4, 2021
      Conference
27
      Close of Fact / Expert Discovery        February 26, 2021                April 23, 2021
28
                                                                [PROPOSED] ORDER GRANTING MOTION
                                                                   TO EXTEND DISCOVERY DEADLINES
                                                                              Case No. 3:19-cv-01954-RS
        Case 3:19-cv-01954-RS Document 86 Filed 02/05/21 Page 2 of 2



 1

 2

 3 Dated: February 5, 2021
                                         HONORABLE RICHARD SEEBORG
 4                                       Chief United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  [PROPOSED] ORDER GRANTING MOTION
                                                     TO EXTEND DISCOVERY DEADLINES
                                         -2-                    Case No. 3:19-cv-01954-RS
